DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Response to Amendment
The amendment filed 4/28/2022 has been entered and fully considered. The amendment adds limitations to claim 1 to require the heat treatment oven to comprise a first and second at least partially isolated atmosphere chamber and that cooling occurs within one of the first and second at least partially isolation chambers that is at least partially atmospherically isolated from a remaining part of the heat treatment oven.
Support for the amendment is found in applicant’s specification [0049] which states that cooling may be incorporated into atmosphere isolation chambers that may be incorporated into the oven [sic] 402.
Response to Arguments
Applicant argues 112(f) is not invoked which obviates the 112(a) rejection to claims 4-6. Applicant argues that the limitations do not use “means-plus-function” language. However, the examiner notes that “means-plus-function” does not requires the use of the word “means”. The term “component” is a non-structural generic placeholder that may invoke 112(f), see MPEP 2181.I.A. In this instance, applicant’s generic placeholder (component) is modified by functional language (e.g. for moving, for feeding), see MPEP 2181.I.B. Finally, the generic placeholder is not modified by sufficient definite structure (moving means does not have a generally understood structure), see MPEP 2181.I.C. Accordingly, the examiner maintains that 112(f) is invoked.
Consequently, the invocation of 112(f) is not further described in the disclosure which raises a 112(a) written description rejection. Applicant points to Figs. 4-6 and states that one of ordinary skill would appreciate what structures meet the criteria set forth. The examiner is not persuaded because Figs. 4-6 do not show or refer to a feeding component or moving component. Therefore, the examiner maintains that the disclosure does not identify what structure is incorporated into the claims by the invocation of 112(f). The absence of the structure invoked by 112(f) raises a 112(a) written description rejection, and consequently also raises a 112(b) rejection because the scope of the claim is ambiguous.
Applicant argues that the WANG reference does not teach the amended limitation requiring the cooling section to be actively cooled and partially isolated from a remaining part of the heat treatment oven. However, the examiner notes that the claim amendment adds “a first at least partially isolated atmosphere chamber” and “a second at least partially isolated atmosphere chamber”, and only requires that one of the first and second chambers is configured to perform cooling operation and is in isolation from “a remaining part” of the heat treatment oven. The claim does not require the other of the two partially isolated atmosphere chambers to be configured for heating. The claim requires “a portion configured to apply at least a portion of the heat treatment at above 400°C”. There is no limitation as to where the “portion” can be. Accordingly, the “portion” can be in the first or second at least partially isolated atmosphere chamber, or in some other part of the heat treatment oven (a remaining part). 
Applicant argues that WANG does not teach a cooling operation in a partially isolated atmosphere chamber that is separate from “sections” where heating is applied. The examiner concedes that WANG teaches cooling and heating sections that are open to one another. However, the claim does not require heating and cooling to be done in separate chambers. The heating is performed in a “portion” of the heat treatment oven. This “portion” is not further limited and therefore could be in a first partially isolated atmosphere chamber, a second partially isolated atmosphere chamber or a remaining part of the heat treatment oven. The cooling is performed in a first or second partially isolated atmosphere chamber (but not the remaining part) of the heat treatment oven. Therefore, heating and cooling can occur in either or both of a first and second partially isolated atmosphere chamber. Accordingly, heating and cooling occurring in the same first or second partially isolated atmosphere chamber meets the claim limitations.
The WANG reference teaches a heat treatment oven that comprises a first/second at least partially isolated atmosphere chamber in which heating and cooling occur (S1, S2, M1, and M2) in Fig. 3. The other of the first/second at least partially isolated atmosphere chamber can refer to the winding chamber, unwinding chamber, or vacuum chamber 106. The winding chamber, unwinding chamber, or vacuum chamber 106 may also correspond to the “remaining part” of the heat treatment oven.
The examiner notes that based on the argument the amendment is attempting to separate the heating chambers from the cooling chambers by having them in partial atmospheric isolation. In the interest of compact prosecution, pertinent prior art regarding this feature includes SAIJO et al. (US 2013/0146580) which teaches a cooling segment may include a tail portion of a firing chamber (similar to WANG) but further extend to an exit/purge chamber (corresponding to the winding chamber in WANG provided with argon positive pressure). At the time of filing the invention it would have been prima facie obvious to further include cooling elements in the winding chamber of WANG to ensure sufficient cooling of the substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 refers to “one or more moving components for moving the precursor composite roll through the heat treatment oven”. The term “components” is a generic space holder followed by the function of moving. No other structure is cited in the claim regarding the moving component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
Claims 5 and 6 similarly refer to “feeding components configured for feeding”. The term “components” is a generic space holder followed by the function of feeding. No other structure is cited in the claim regarding the feeding component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described above, claims 4-6 are presumed to invoke 112(f) without describing further structure. Accordingly, the metes and bounds of the claim cannot be determined. Therefore, the claims are indefinite and rejected under 112(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 20, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (US 2012/0264075).
Regarding claims 1,
	WANG teaches a roll-to-roll reactor for solar cells abstract. The apparatus includes an unwinding chamber that receives a substrate roll that is then fed through a heating section S1 and a cooling section S2 [0017] (cooling is after heating). The heat treatment oven can heat to temperature of up to 1000°C abstract (above 400°C). The entire roll-to-roll process is enclosed in a system that is flushed with inert gas and drawn to a [0018]. The apparatus is further divided into a winding chamber, heating and cooling chamber (S1, M1, M2 and S2), and winding chamber with shutters 111A and 111B (a first and second at least partially isolated atmosphere chambers). The heating and cooling portions are within a first partially isolated atmosphere chamber. The cooling portion is equipped with cooling elements and thermocouples [0017] (configured for controlling cooling operations). The first partially isolated atmosphere chamber is at least in a partial atmosphere isolation from the winding and unwinding chamber (second partial atmosphere isolation chamber and remaining part of the heat treatment oven).
Regarding claims 2 and 3,
	WANG teaches an atmosphere isolation chamber with valves to control gases and vacuums. According to applicant, reducing atmospheres include vacuums and inert gases. In addition, the examiner notes that the apparatus claim is limited to the structures and not the intended use. The same valves that supply inert gas would be capable of supplying a reducing gas and therefore are a structure that meets the claim limitation.
Regarding claims 4-6,
	WANG further teaches using rollers 101A and 101B to convey the substrate 100 through the heat treatment area [0017]. Roller 101A is interpreted to be a feeding roller while 101B is a moving roller.
Regarding claim 7 and 8,
	WANG teaches a heat treatment zone S1 in addition to modular buffer sections M1 and M2 that help with thermal control [0017] (plurality of temperature zones at different temperatures).
Regarding claim 20,
	The cooling zone S2 in WANG includes cooling elements with cold water or cold gas (forced cooling) [0017]. 
Regarding claim 21,
The cooling elements are controlled with a thermal control component and thermocouples (controlling the rate of cooling) [0017].
Regarding claims 24 and 25,
	WANG teaches moving the substrate at 1 meter per minute [0022] which would correspond to a residence time of longer than the claimed 1.2 minutes to 2 minutes. However, the speed at which the substrate moves is not a structural limitation for the apparatus claim. The apparatus in WANG is also infers there are different substrate delivery speeds [0007]. Higher speeds would advantageously yield more product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2012/0264075).
Regarding claim 23,
	WANG teaches the substrate transports over 10 meters [0023]. The reference does not teach the heat treatment oven as 12-18 meters. Although only a portion of the length of WANG is attributable to the heating the open-ended length of “over 10 meters” allows for an arbitrary length which makes the heating portion also an arbitrary length. Accordingly, the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
	Alternatively, the difference in the length of the reactor/heating section of WANG does not change the operation of the prior art device and is prima facie obvious as a change in size/proportion MPEP 2144.04.IV.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712